SECOND REAFFIRMATION AND CONFIRMATION AGREEMENT
(Security Documents)
 
This Second Reaffirmation and Confirmation Agreement is made as of the 30th day
of September, 2009 by COLOR EDGE LLC (f/k/a MCEI, LLC), a Delaware limited
liability company (“MCEI”), COLOR EDGE VISUAL LLC (f/k/a MCEV, LLC), a Delaware
limited liability company (“MCEV”), and CRUSH CREATIVE LLC (f/k/a MCRU, LLC), a
Delaware limited liability company (“MCRU”; each of MCEI, MCEV, and MCRU
referred to as a “Borrower” and, collectively, as the “Borrowers”), MERISEL,
INC., a Delaware corporation (“Merisel”), MERISEL AMERICAS, INC., a Delaware
corporation (“Merisel Americas”) and certain other affiliates of the Borrowers
party hereto (“Subsidiary Guarantors”; each of Merisel, Merisel Americas and the
Subsidiary Guarantors, a “Corporate Guarantor” and, collectively, the “Corporate
Guarantors”) in favor of AMALGAMATED BANK, a New York banking corporation, as
lender for itself and other lenders party to the Credit Agreement referred to
herein from time to time (“Lender”).
 
W I T N E S S E T H :
 
WHEREAS, the Borrowers, the lenders party thereto and the other parties thereto
have previously entered into that certain Credit Agreement, dated as of March 1,
2005, as amended by Amendment No. 1 thereto, dated as of August 8, 2005, as
further amended by Amendment No. 2 thereto, dated as of February 27, 2008, and
as further amended by Amendment No. 3 thereto, dated as of March 26, 2009 (as
amended, supplemented or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”);
 
WHEREAS, the undersigned Loan Parties have previously entered into a Security
Agreement, dated as of March 1, 2005, as amended as of August 8, 2005 (the
“Security Agreement”) in favor of Lender pursuant to the Existing Credit
Agreement, granting a Lien on property of each such Person as collateral
security for the payment and performance in full of all the Secured Obligations
(as defined in the Security Agreement);
 
WHEREAS, the undersigned Loan Parties have also previously entered into certain
other Security Documents (as defined in the Existing Credit Agreement) in favor
of Lender to secure the obligations and liabilities of each Loan Party under the
Loan Documents (as defined in the Existing Credit Agreement);
 
WHEREAS, on the date hereof, the Borrowers, the Corporate Guarantors and the
Lender are entering that certain Amended and Restated Credit Agreement, dated as
of the date hereof (as may be amended, amended and restated, supplemented or
modified from time to time, the “Amended and Restated Credit Agreement”;
capitalized terms used herein and not otherwise defined having the meanings
assigned in the Amended and Restated Credit Agreement), to amend and restate the
Existing Credit Agreement as set forth therein;
 
WHEREAS, as a condition to Lender’s agreement to enter Amended and Restated
Credit Agreement, Lender requires each of the undersigned to execute and deliver
this Second Reaffirmation and Confirmation Agreement;
 
 
 

--------------------------------------------------------------------------------

 
NOW, THEREFORE, for due and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is agreed as follows:
 
1.           Each undersigned Loan Party represents and warrants that the
recitals above are true and correct.
 
2.           Each undersigned Loan Party (i) acknowledges receipt of a copy of
the Amended and Restated Credit Agreement; (ii) consents to the execution and
delivery thereof by the other Loan Parties; (iii) agrees to be bound thereby;
and (iv) affirms that nothing contained therein shall modify in any respect
whatsoever its guaranty of the obligations and liabilities of the Loan Parties
to the Lender (the “Guarantee”).
 
3.           Each undersigned Loan Party acknowledges and agrees that, on and as
of the date hereof, the Schedules to the Security Agreement attached hereto as
Exhibit A shall replace in their entirety the Schedules to the Security
Agreement previously delivered.
 
4.           Each undersigned Loan Party hereby remakes the representations and
warranties set forth in each Security Document (as defined in the Amended and
Restated Credit Agreement) for the benefit of Lender as of the date hereof and
confirms that the information in each such Security Document (as supplemented
hereby) remains true and correct as of the date hereof.
 
5.           Each undersigned Loan Party reaffirms the execution and delivery of
the Security Agreement and each other Security Document (as defined in the
Amended and Restated Credit Agreement), reaffirms the Guarantee and each such
Security Document in its entirety, including its obligations thereunder, and
acknowledges and agrees that each of the Guarantee and other such Security
Document is and shall continue to remain in full force and effect, and the
security interest granted under the Security Agreement continues in effect as
security for all obligations and liabilities under the Amended and Restated
Credit Agreement, and each other such Security Document continues in effect to
secure the obligations and liabilities of each Loan Party under the Loan
Documents (as defined in the Amended and Restated Credit Agreement).
 
Although each of the Loan Parties has been informed of the matters set forth
herein and in Amended and Restated Credit Agreement and has acknowledged and
agreed to same, such Loan Parties understand that the Lender has no obligation
to inform any of the Loan Parties of such matters in the future or to seek any
of the Loan Parties’ acknowledgment or agreement to future amendments,
restatements, supplements, modifications or waivers, and nothing herein shall
create such a duty.


This Second Reaffirmation and Confirmation Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without
reference to principles of conflicts of law.


*           *           *           *           *

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has executed this Second
Reaffirmation and Confirmation Agreement as of the date first above written.
 


MERISEL, INC.
MERISEL AMERICAS, INC.




By:      /s/ Victor L.
Cisario                                                                         
Name: Victor L. Cisario
Title:   Chief Financial Officer




COLOR EDGE LLC
COLOR EDGE VISUAL LLC
COMP 24 LLC
CRUSH CREATIVE LLC
DENNIS CURTIN STUDIOS, LLC
MADP, LLC
FUEL DIGITAL, LLC


By: Merisel Americas, Inc., as sole Member of each of the above-named entities




By:      /s/ Victor L.
Cisario                                                                                                                      
Name: Victor L. Cisario
Title:   Chief Financial Officer




ADVERTISING PROPS, INC.


By: MADP, LLC, as Sole Shareholder




By:      /s/ Victor L.
Cisario                                                                                                                                
Name:  Victor L. Cisario
Title:    Chief Financial Officer





 
 

--------------------------------------------------------------------------------

 

Acknowledged and agreed:


AMALGAMATED BANK, as Lender




By:       /s/ George Jarvis
Name:  George Jarvis
Title:    Executive Vice President